Citation Nr: 1808143	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  15-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's hypertension had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a), such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. § 3.307, 3.309.

Additionally, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111.

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C. § 1153).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153.

II.  Analysis

The RO essentially denied the Veteran's claim on the basis that his hypertension pre-existed service and was not aggravated therein.  For the reasons that follow, the Board disagrees and finds that the Veteran's hypertension had its onset in service.  Therefore, service connection is warranted.

The Veteran's hypertension was not noted on service entrance.  As such, the presumption of soundness attaches.  

In the instant case, the presumption of soundness has not been rebutted.  Specifically, the Veteran's hypertension did not clearly and unmistakably exist prior to service.  To the contrary, the Veteran checked the box on his entrance examination noting that he never had high blood pressure.  He also noted at the time that "my health is good."  Moreover, physical examination of the Veteran at that time was negative for a finding of hypertension.  Given this evidence, the pre-existence of the Veteran's hypertension is not "undebatable."  As such, the presumption of soundness has not been rebutted and the Veteran must be presumed sound on service entrance.

The record also indicates that the Veteran had hypertension in service.  Service treatment records (STRs) note in January 1962 that the Veteran had "no disqualifying defects other than high blood pressure."  STRs also include a letter from the Veteran's mother dated in February 1962 noting that the Veteran "has abnormal blood pressure."  STRs also include multiple elevated blood pressure readings.  Finally, the June 2015 VA examiner essentially determined that the Veteran's hypertension pre-existed service and was not aggravated therein.  Although, as noted above, the presumption of soundness has not been rebutted, inherent in the examiner's statement is the fact that the Veteran had hypertension in service.  Accordingly, the Veteran's chronic hypertension was shown in service.

There is also no question that the Veteran currently has hypertension.  See June 2015 VA examination.  As the Veteran has shown manifestations of the same chronic disease, namely hypertension, that was shown in service, service connection is warranted.  Indeed, there has been a continuity of hypertension symptoms from service until the present.  As such, service connection for hypertension is warranted.  See 38 C.F.R. 38 C.F.R. § 3.303(b).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


